Citation Nr: 0945308	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  07-13 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for coronary artery disease.

2.  Entitlement to a rating in excess of 10 percent for 
hypertension.

3.  Whether reduction of the rating assigned to service-
connected residuals of a fracture of the left thumb, from 10 
percent to noncompensable, effective May 16, 2006, was 
proper.  

4.  Entitlement to rating in excess of 30 percent for anxiety 
disorder.

5.  Entitlement to service connection for left ear hearing 
loss.

6.  Entitlement to service connection for right ear hearing 
loss.

7.  Entitlement to service connection for tinnitus.

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
prostatitis.

9.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder.

10.  Entitlement to a compensable rating for erectile 
dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from May 1971 to May 1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of May and June 2006 rating decisions of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.   

In a May 2006 rating decision, the RO granted service 
connection for coronary artery disease with a noncompensable 
evaluation, effective February 28, 2006 and confirmed and 
continued a 10 percent evaluation for hypertension.  The RO 
also denied service connection for bilateral hearing loss and 
for tinnitus and denied reopening claims for service 
connection for a back disorder and prostatitis.  In a 
December 2006 rating decision, the noncompensable rating 
assigned for coronary artery disease was increased to 30 
percent, effective February 28, 2006.  (The Board notes that 
these claims were previously adjudicated in a May 2005 RO 
rating decision, however, the RO noted that the rating 
decision was based on evidence in a temporary claims folder 
while the original claims folder was at the Board.  Once the 
original claims folder was received at the RO, the claims 
were readjudicated in the May 2006 rating decision which 
reflected a review of the evidence from the entire claims 
folder, including service treatment records. Thus, the Board 
finds that the claims arose from the May 2006 rating 
decision).
  
In a June 2006 rating decision, the RO reduced the disability 
rating assigned for the Veteran's service-connected residuals 
of a left thumb fracture from 10 percent to noncompensable, 
effective from May 16, 2006.  The RO also confirmed and 
continued a 30 percent rating assigned for anxiety disorder 
and a noncompensable evaluation assigned for erectile 
dysfunction.

In December 2007, the Veteran testified at a travel Board 
hearing.  At the hearing, the Veteran reported that he 
sustained an injury not only to his lumbar spine but also to 
his cervical spine during active duty service and that he 
currently suffers from arthritis of the neck.  In January 
2009, the Board received a private MRI report of the cervical 
spine.  Although the issue of whether new and material 
evidence has been  received to reopen a claim of a back 
disability is before the Board, the issue of a cervical spine 
disability is a new claim, in the sense that it has not been 
previously denied.  In this regard, although the cervical 
spine is part of the spine, it is typically referred to in 
layman's terms as the "neck", rather than the "back;" 
therefore, the previous rating decisions addressing a back 
condition cannot be assumed to include the cervical spine.  
The Board has characterized the issue currently on appeal as 
a petition to reopen a claim for a low back disability, to 
avoid any further confusion as to this matter.  The claim for 
service connection for a cervical spine disability is 
REFERRED to the RO for initial development and consideration 
on the merits (i.e., without requiring new and material 
evidence).

With regard to the Veteran's petition to reopen a claim of 
entitlement to service connection for a low back disability, 
the Board notes that additional medical evidence was received 
from the Veteran in January 2009, without an accompanying 
waiver of initial RO consideration of the evidence.

The issues of entitlement to service connection for coronary 
artery disease and hypertension and the petition to reopen 
the claim of entitlement to service connection for a low back 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The May 2006 VA examination on which the reduction is 
based was inadequate for the purposes of reducing the rating 
assigned for service-connected residuals of a fracture of the 
left thumb.

2.  The Veteran's anxiety disorder is not manifested by 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, memory 
impairment, impaired judgment, impaired abstract thinking, 
disturbances of motivation and mood, or difficulty in 
establishing and maintaining effective work and social 
relationships.

3.  The Veteran is not currently shown to have left ear 
hearing loss disability by VA standards. 

4.  The Veteran does not have right ear hearing loss that is 
related to his military service.

5.  The Veteran's tinnitus had its onset during service.

6.  The RO denied entitlement to service connection for 
prostatitis by a September 1995 rating decision.

7.  Evidence submitted since the September 1995 rating 
decision, when viewed in the context of all of the evidence 
of record is duplicative or cumulative of evidence previously 
considered and which by itself or in connection with evidence 
previously assembled, is not so significant that it must 
considered in order to fairly decide the merits of the claim.

8.  In December 2007, the Veteran withdrew his appeal of the 
claim for entitlement to a compensable rating for erectile 
dysfunction.


CONCLUSIONS OF LAW

1.  The reduction of the disability rating for the Veteran's 
service-connected residuals of a left thumb fracture below 10 
percent was not proper, and the 10 percent disability rating 
is restored from May 16, 2006.  38 U.S.C.A. §§ 1155 (West 
2002); 38 C.F.R. §§ 3.105, 3.344 (2009).

2.  The criteria for an evaluation in excess of 30 percent 
for anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9400 
(2009).

3.  Service connection for left ear hearing loss is not 
warranted. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

4.  Service connection for right ear hearing loss is not 
warranted. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).
 
5.  Service connection for tinnitus is established.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).  

6.  Since the final rating decision in September 1995, new 
and material evidence has not been presented, and the claim 
of entitlement to service connection for prostatitis may not 
be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (as in effect prior to August 29, 2001).

7.  The criteria for withdrawal of a substantive appeal by 
the Veteran concerning the claim for entitlement to a 
compensable rating for erectile dysfunction have been met.  
38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

As the Board's decision herein to restore the 10 percent 
rating for service-connected residuals of a left thumb 
fracture, effective May 16, 2006, and to grant service 
connection for tinnitus is a full grant of the benefits 
sought on appeal, no further action is required to comply 
with the VCAA with respect to these claims. 

With regard to the Veteran's claims for service connection 
for left and right ear hearing loss and the petition to 
reopen the claim of entitlement to service connection for 
prostatitis, complete VCAA-compliant notice was sent in July 
2004, January 2005 and March 2006, and the claims were 
readjudicated in an April 2007 supplemental statement of the 
case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  
Furthermore, specific evidence needed to reopen claims, as is 
now required by Kent v. Nicholson, 20 Vet. App. 1 (2006), was 
provided in the January 2005 letter to the Veteran.

With regard to the claim for an increased rating for anxiety 
disorder, the VCAA requirement is for generic notice, that 
is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on employment, as well as general notice regarding how 
disability ratings and effective dates are assigned.   
Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 2835434 
(Fed. Cir. Sept. 4, 2009).  The Veteran was provided VCCA 
compliant notice of his claim for an increased anxiety 
disorder by a letter dated in January 2005 and how effective 
dates are determined in March 2006 correspondence.  The claim 
was readjudicated in an April 2007 supplemental statement of 
the case.

VA fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate the 
claims, and affording VA examinations for his service 
connection and increased rating claims.  Solicitation of a 
medical opinion is not required in a claim to reopen until 
new and material evidence is presented or secured.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The Veteran was also provided the opportunity to present 
pertinent evidence and testimony.  There is no evidence that 
additional records have yet to be requested, or that 
additional examinations are in order.

Rating Reduction for Left Thumb

Initially, the Board notes that the Veteran was not provided 
with notice prior to the reduction in the June 2006 rating 
decision as is generally required in 38 C.F.R. 
§ 3.105(e).  The Board observes, however, that 38 C.F.R. § 
3.105(e) does not apply in this case.  In this regard, that 
provision applies only when a reduction in evaluation results 
in a reduction or discontinuance of compensation payments 
currently being made.  See 38 U.S.C.A. § 5112(b)(6); 
VAOPGCPREC 71-91 (1991) (holding that section 5112 does not 
provide a 60 day grace period where there is only a reduction 
in evaluation with no corresponding reduction in 
compensation); see also 38 C.F.R. § 3.105(e).

At the time of the June 2006 rating decision that implemented 
the reduction, the RO also granted compensation at the 100 
percent rate based on unemployability. Despite the reduction 
from 10 percent to noncompensable for residuals of a fracture 
of the left thumb, the Veteran continued to be eligible for 
and in receipt of a total rating based on unemployability, 
and the decreased evaluation for the left thumb disability 
did not result in a reduction or discontinuance of 
compensation payments being made at the time of the 
reduction.  Therefore, the Board finds that notice under 38 
C.F.R. § 3.105(e) was not required and contemporaneous notice 
of the reduction, issued in June 2006, was sufficient.  See 
VAOPGCPREC 71-91 (1991).

The Board next turns to the applicability of 38 C.F.R. § 
3.500 (2009).  In this regard, that section also applies to 
cases in which there was a reduction or discontinuance of an 
award of compensation.  As noted above, the lower evaluation 
in this case did not result in a reduction or discontinuance 
of the Veteran's award of compensation.  Thus, the provisions 
of 38 C.F.R. § 3.500 regarding effective dates do not apply.

Lastly, the Board will consider whether the reduction itself 
was proper.  The Board notes that the 10 percent evaluation 
of the Veteran's left thumb was in effect from October 23, 
2002 to May 16, 2006, a period of less than five years.  
Thus, the provisions of 38 C.F.R. § 3.344 (a) and (b) do not 
apply.  See 38 C.F.R. § 3.344(c).  Nevertheless, the Court 
noted in Brown v. Brown that there are several general VA 
regulations that apply to all rating reductions regardless of 
whether the rating has been in effect for five years or more.  
5 Vet. App. 413, 420- 21 (1993).

Specifically, VA regulation 38 C.F.R. § 4.1 requires that 
each disability be viewed in relation to its history.  
Furthermore, VA regulation 38 C.F.R. § 4.13 provides that the 
rating agency should assure itself that there has been an 
actual change in the condition, for better or worse, and not 
merely a difference in the thoroughness of the examination or 
in use of descriptive terms.  Additionally, in any rating 
reduction case, not only must it be determined that an 
improvement in a disability has actually occurred, but that 
such improvement reflects improvement in ability to function 
under ordinary conditions of life and work.  Id.; see 38 
C.F.R. §§ 4.2, 4.10.  A claim as to whether a rating 
reduction was proper must be resolved in the Veteran's favor 
unless the Board concludes that a fair preponderance of 
evidence weighs against the claim.  Brown at 421.

Prior to the reduction, a VA examination was performed in May 
2006.  The examination report, however, reflects that the 
Veteran's claims file was not available for review.  The 
cited medical history appears to be based solely on the 
Veteran's recitation of his treatment history and the 
examiner did not have the benefit of the medical records 
showing the history and progression of injury, to include 
previous VA examinations conducted in May 2003 and April 
2005.  The May 2003 examination report indicated muscle 
atrophy of the phalangeal joint and that there was moderate 
loss of function of the left thumb.  The April 2005 VA 
examination report revealed that the degenerative joint 
disease of the left thumb resulted in mild to moderate 
impairment, secondary to pain and decreased range of motion.  
The May 2006 VA examiner, however, concluded that the 
Veteran's left thumb was normal with normal grip strength.  
The May 2006 examiner was unable to determine if the 
Veteran's service-connected residuals of a left thumb 
fracture in fact improved permanently, without access to the 
prior reports to review the state of the disability in May 
2003 and April 2005.  In Tucker v. Derwinski, 2 Vet. App. 201 
(1992), the Court restored a rating and remanded the case, in 
part, because the VA medical examiner did not review the 
claims folder prior to the examination. The Court noted that 
the failure to review the record rendered the examination 
inadequate because the disability was not viewed in relation 
to its history, citing 38 C.F.R. § 4.1.  Accordingly, the 
Board finds that the reduction in the rating for residuals of 
a left thumb fracture to a noncompensable rating was 
improper, and the 10 percent disability evaluation is 
restored, May 16, 2006.

Thus, the regulatory requirements for reduction of a 
disability evaluation have not been met, and as a result, a 
preponderance of the evidence is not in favor of the 
reduction.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).   



Increased Rating for Anxiety Disorder 

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the Veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2009).

Where service connection has already been established and an 
increase in the disability rating is at issue, as in the 
present case regarding the Veteran's increased rating claims, 
it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Board notes that the Court, in Hart v. Mansfield, 21 Vet. 
App. 505 (2007), held that staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
reaching this conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  
38 U.S.C. § 5110.  Accordingly, the relevant temporal focus 
for adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.

The Veteran's service-connected anxiety disorder is rated 
under 38 C.F.R. § 4.130, Diagnostic Code 9400, generalized 
anxiety disorder.  A 30 percent schedular evaluation 
contemplates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  To receive a 50 percent rating under Diagnostic 
Code 9400, the Veteran must show: occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (such as 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment or abstract thought, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9400 
(2009).

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DSM-IV, p. 32).  GAF scores ranging from 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy or theft within the 
household), but generally functioning pretty well and has 
some meaningful interpersonal relationships.  A GAF score in 
the range of 51 to 60 indicates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peer or 
coworkers).  Scores from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).

While the GAF score is relevant evidence, the GAF score alone 
is neither statutorily nor regulatory controlling in rating a 
psychiatric disorder, rather the rating is determined by the 
application of the Rating Schedule, 38 C.F.R. Part 4, as 
explained above.

Service connection for chronic anxiety has been in effect 
since March 2001 with an assigned 30 percent rating.  

The Veteran underwent a VA mental disorders examination in 
February 2005.  He reported working full-time.  He stated 
that he had been married for 34 years and that he usually 
gets along well with his wife.  He reported that he usually 
does not socialize that well and that he goes out mostly with 
old friends.  Due to pain, he usually stayed at home.  He 
complained that he usually gets very nervous and depressed 
and that this is secondary to the pain in both lower 
extremities and pain.  He reported that at times, he gets 
very easily irritable which interferes with his gainful 
employment in that he has to frequently call in sick from his 
job.  Mental status examination revealed that the Veteran was 
anxious and irritable.  He was free from any delusions or 
hallucinations and could communicate well.  There was no 
evidence of any looseness of associations and he was not 
suicidal or assaultive.  He was alert and oriented to time, 
place and person.  His memory for recent and remote events 
was fair.  His judgment and insight were adequate.  The 
diagnosis was depression disorder, secondary to chronic pain 
in his lower extremities and back and shoulder pain.  A GAF 
score of 60 was assigned.         

On VA examination in May 2006, the Veteran reported a history 
of pain.  He reported that he has been married for 35 years.  
He indicated that because of his pain and medical situation, 
he is usually agitated and upset with his wife.  He medically 
retired in April 2006.  He usually attended church, but 
otherwise, he has very few friends.  Because of his arthritis 
and pain, he indicated that cannot enjoy activities like 
fishing and spending time with his grandchildren.  He 
reported feeling more anxious, upset and agitated because of 
his pain.  He indicated that he could not sleep well and that 
he felt depressed because of his medical problems, as well as 
his retirement.  On mental status examination, the Veteran's 
speech was coherent and relevant.  There was no evidence of 
any looseness of association.  His mood was moderately 
anxious and depressed which was usually secondary to his pain 
and medical situation.  He was not delusional.  There was no 
evidence of any paranoid symptoms.  He was not considered 
suicidal or assaultive.  He was alert and oriented to time, 
place and person.  His memory for recent and remote events 
was fair.  The diagnosis was generalized anxiety disorder and 
depression, secondary to the Veteran's pain related to 
arthritis of multiple joints.  A GAF score of 58 was 
assigned.  

VA outpatient treatment records show that the Veteran 
underwent a psychiatric evaluation in July 2006.  His 
behavior and appearance were appropriate for the situation.  
He did not display any abnormal involuntary movements.  There 
was no psychomotor retardation or hyperactivity.  His speech 
was logical, clear and relevant.  There was no overt 
suicidal/homicidal ideation.  There were no active perceptual 
distortions.  He was able to think abstractly.  His mood was 
euthymic and his affect was congruent.  He was oriented to 
person, place, time and situation.  His attention, 
concentration and memory function were intact.  His insight 
and judgment were grossly intact.  He denied any suicidal or 
homicidal ideation.
The diagnosis was mood disorder secondary to general medical 
condition and a GAF score of 50 was assigned.

The Veteran testified at the December 2007 Board hearing that 
he spends time alone and that he doesn't like to be around 
other people.  He reported seeing a psychiatrist every 90 
days and that he recently increased his medication.  He also 
admitted that he has a good relationship with his wife and 
children and that he regularly attends church.  

In this case, the Board finds that the symptoms due to the 
Veteran's service-connected generalized anxiety disorder do 
not meet the criteria for a 50 percent disability rating.  
There is no evidence that the Veteran's anxiety disorder was 
manifested by occupational and social impairment with reduced 
reliability and productivity due to a flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks, difficulty in understanding complex commands, 
impairment of memory, impaired judgment or abstract thought 
or disturbances of motivation and mood.  While the Veteran 
reported feeling more agitated and upset due to his service-
connected disorders, there was no evidence of paranoia, 
delusional thinking, hallucinations, or thoughts of harm to 
himself or others. His thoughts were goal-directed, logical 
and he appeared cognitively intact. His anxiety disorder did 
not prevent him from attending church and he reported that he 
generally had a good relationship with his wife and children.  

With regard to the Veteran's assigned GAF scores, the Board 
finds that, aside from one GAF score of 50, the scores 
overall reflect mild to moderate symptoms with difficulty in 
social, occupational, or school functioning but generally 
functioning pretty well with some meaningful interpersonal 
relationships.      

For these reasons, the preponderance of the evidence is 
against the claim for a higher rating, and the benefit-of- 
the-doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b)

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for such a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria. If the criteria reasonably describe the 
Veteran's disability level and symptomatology, then the 
Veteran's disability picture is contemplated by the Rating 
Schedule, and the assigned schedular rating is, therefore, 
adequate and referral for an extraschedular rating is not 
required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Comparing the Veteran's current disability levels and the 
symptomatology to the Rating Schedule, the degrees of 
disability are contemplated by the Rating Schedule and the 
assigned schedule ratings are, therefore, adequate and no 
referral to an extraschedular rating is required under 38 
C.F.R. § 3.321(b)(1).

Service Connection 

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. 
§§ 1110, 1131.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection for certain diseases, 
including organic diseases of the nervous system such as 
sensorineural hearing loss, may also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307(a), 3.309(a).

Relative to claims for service connection for hearing loss, 
for purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 db or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385.  The regulation defines hearing loss 
disability for VA compensation purposes.  See Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal 
hearing is from 0 to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss).

The Veteran is seeking service connection for bilateral 
hearing loss and tinnitus, which he contends is due to noise 
exposure in service.  He reported that he worked in a firing 
range for most of his military career and that he was exposed 
to noise from small arms fire, heavy artillery and exploding 
grenades.  The Board accepts the Veteran's contention of 
noise exposure in service.

The Veteran's service treatment records contain no evidence 
of complaints, treatment, or diagnosis for bilateral hearing 
loss.  The service treatment records include several 
audiograms conducted throughout the Veteran's period of 
service. None, however, show that the Veteran exhibited 
hearing loss per VA standards. 

The Veteran underwent a VA audiology consultation in April 
2004.  He reported a gradual decrease in hearing over the 
past 13 years.  He denied the presence of tinnitus.  
Audiometric testing revealed pure tone air conduction 
thresholds in the right ear were 20, 25, 15, 30, and 45 db at 
500, 1000, 2000, 3000, and 4000 Hz, respectively.  In the 
left ear, pure tone thresholds were 15, 20, 15, 20, and 20 db 
at the same respective frequencies.  Maryland CNC word list 
speech recognition scores were recorded as 92 percent in the 
right ear and as 96 percent in the left ear.  The diagnosis 
was mild to moderate high frequency sensorineural hearing 
loss in the right ear and hearing thresholds within normal 
limits in the left ear.

The Veteran underwent a VA audiology examination in November 
2006.  The examiner noted that the claims file had been 
reviewed and that multiple examinations conducted during 
service indicated hearing within normal limits throughout the 
ratable frequency range.  The Veteran reported the loss of 
hearing since 1984.  He also reported the presence of 
tinnitus since "an M-60 machine gun blew up while firing."  
Audiometric testing revealed pure tone air conduction 
thresholds in the right ear were 20, 25, 20, 35, and 50 db at 
500, 1000, 2000, 3000, and 4000 Hz, respectively.  In the 
left ear, pure tone thresholds were 20, 20, 15, 20, and 30 db 
at the same respective frequencies.  Maryland CNC word list 
speech recognition scores were recorded as 92 percent in the 
right ear and as 96 percent in the left ear.  The diagnosis 
was mild clinical hearing loss in the right ear and hearing 
within normal limits in the left ear.  The examiner commented 
that given the normal test results from the retirement 
examination in 1993 and the lack of any frequency specific 
testing from the year after service indicating loss by that 
time, it could be stated that the Veteran's hearing loss was 
less likely than not due to noise exposure in the military.  
Regarding tinnitus, the examiner noted that on examination in 
April 2004, the Veteran denied experiencing tinnitus.  The 
examiner felt that while it was not possible to rule out that 
military noise exposure had contributed to the Veteran's 
current tinnitus, given the normal hearing test results up to 
time of retirement, and given the lack of reported tinnitus 
in 2004, it could be stated that the Veteran's tinnitus was 
less likely as not due to noise exposure in the military.




Left Hearing Loss

With regard to the left ear, the evidence shows that the 
Veteran has clinically normal  hearing, and thus does not 
have a current disability as defined by VA regulations. 38 
C.F.R. § 3.385.  The Board notes that a service connection 
claim must be accompanied by evidence which establishes that 
the claimant currently has a disability.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  The Board acknowledges 
Veteran's contentions of hearing loss, however, service 
connection for left ear hearing loss is not warranted in the 
absence of proof of a current disability as defined by the 
VA. 

Right Ear Hearing Loss

The Board observes that the Veteran currently exhibits right 
ear hearing loss that constitutes a disability as defined by 
38 C.F.R. § 3.385.  The question that the Board must decide 
is whether the Veteran's current right ear hearing loss 
disability is attributable to service.  The VA examiner in 
November 2006 concluded that the Veteran's right ear hearing 
loss is not related to his active duty service because his 
hearing was within normal limits on discharge examination and 
there was no indication of hearing loss within a year of 
discharge from service.  As this opinion was given by an 
audiologist, who is qualified to provide it on the basis of 
his training and experience, and included an explanation of 
the rationale for the opinion, it has substantial probative 
evidence.  There is no other contradictory medical opinion of 
record.  Thus, the only competent (medical) evidence on the 
question of nexus is the November 2006 VA examination report, 
which is against the Veteran's claim.

The Board acknowledges that the Veteran is competent to 
testify as to what he perceives through his senses (such as 
an appreciation of a decrease in hearing or a ringing in the 
ears).  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  And although the service treatment records do not 
document right ear hearing loss, the Veteran is competent to 
describe exposure to loud noises, which is consistent with 
the circumstances and conditions of his service.  In this 
regard, the Board does not doubt that the Veteran had noise 
exposure while in service and now experiences a degree of 
hearing loss in the right ear; however, he is not competent 
to diagnose hearing loss or to relate any current hearing 
loss to his active duty service.  Once the Veteran goes 
beyond the description of the symptoms or features of a 
claimed condition to expressing an opinion that involves a 
question of medical diagnosis that is medical in nature and 
not capable of lay observation, competent medical evidence is 
required to substantiate the claims.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
diagnosis, statement, or opinion.

The Board has no doubt that the Veteran is sincere in his 
belief that his hearing loss is related to acoustic trauma in 
service.  However, where, as here, the determinative issue 
involves a question of medical causation, competent medical 
evidence is required to substantiate the claim.  The Veteran 
as a lay person is not competent to offer an opinion on a 
medical diagnosis or on medical causation, and consequently 
his statements to the extent that he relates his condition to 
service does not constitute medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  For these reasons, the 
Board rejects the Veteran's statements as not constituting 
competent evidence sufficient to establish the diagnoses and 
etiology of his right ear hearing loss.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Tinnitus

The only medical evidence that addresses the question of 
whether there is a nexus between the Veteran's tinnitus and 
service is the opinion of the 2006 VA examiner who 
essentially weighs against the claim.  The examiner could not 
rule out that military noise exposure had contributed to the 
Veteran's current tinnitus, but ultimately felt that the 
Veteran's tinnitus was not due to service based on the fact 
that on VA examination in April 2004, the Veteran denied 
experiencing tinnitus.

The Veteran is competent to testify as to what he perceives 
through his senses (such as a ringing in the ears).  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  He 
testified at the December 2007 Board hearing that he 
experienced ringing in his ears after firing weapons in 
service and that it has continued since service.  He stated 
that it was a mistake that he denied experiencing tinnitus 
during the April 2004 examination.  The Veteran's statements 
that he has had tinnitus since service are credible and are 
entirely consistent with his duties in service.  See 38 
U.S.C.A. § 1154(a) (West 2002).

Since the Veteran has testified that his tinnitus began in 
service the Board finds that the evidence is at least in 
equipoise.  The examiner's opinion weighing against the claim 
was based primarily on the Veteran's denial of tinnitus 
during the April 2004 VA examination, which the Veteran later 
clarified, was made in error.  Given all of the 
circumstances, the Veteran's testimony regarding onset and 
etiology is equally as probative as the opinion of the VA 
examiner, and thus the Board finds that the evidence supports 
the claim for service connection for tinnitus.  In view of 
the foregoing, the Board finds that it is at least as likely 
as not that the Veteran's tinnitus is linked to in-service 
acoustic trauma.

New and Material Evidence Claim

In a September 1995 rating decision, the RO denied service 
connection for protatitis.  The Veteran did not file a timely 
appeal and that decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302(a), 20.1103.

In a November 1999 written statement, the Veteran indicated 
that he was again seeking service connection for prostatitis.  

To reopen a claim, new and material evidence must be 
presented or secured. 38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
is not presented or secured.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  No other standard than that articulated in 
the regulation applies to the determination whether evidence 
is new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

The claim to reopen was made before the effective date of the 
most recent amendment of 38 C.F.R. § 3.156(a), which 
expressly applies only to claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001). 
Consequently, the Board is deciding this claim under the 
prior version of the regulations.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

Evidence received since the final RO determination is 
presumed credible for the purposes of reopening the claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

The Veteran was denied service connection for prostatitis in 
September 1995 because the evidence at that time failed to 
show that prostatitis was incurred in or due to the Veteran's 
period of active service.  The evidence included service 
treatment records which failed to show treatment or diagnoses 
of prostatitis and post-service medical treatment records 
dated in January 1995 which showed a diagnosis of 
prostatitis.  The RO denied service connection for 
prostatitis because the disorder was first manifested post-
service.

The evidence added to the record since the September 1995 
rating decision consists of additional VA treatment records 
which show treatment for prostatitis and hearing testimony in 
December 2007.  The Veteran reported that he thinks that he 
was treated for prostate problems in service and that he has 
been on medication for his prostate ever since.  

The evidence added to the record since the September 1995 
rating decision does not show that the Veteran's prostatitis 
was incurred in or aggravated by service. Although the 
records are new in that they show treatment for prostatitis, 
they do not show that the prostatitis or any prostate 
disorder is of service origin.  What was missing in the 
September 1995 rating decision is still missing now.  These 
records only show evidence of current treatment for 
prostatitis and as such they are not considered material.  
See Morton v. Principi, 3 Vet. App. 508 (1992) (medical 
records describing the Veteran's current condition are not 
material to the issue of service connection and are not 
sufficient to reopen a claim for service connection based on 
new and material evidence).

The Veteran contends that his prostatitis was incurred during 
service.  Although he is competent (and presumed credible for 
purposes of new and material evidence) to present information 
as to his symptoms, as a layperson without medical training, 
he is not competent to provide a medical etiology merely by 
his own assertions because such matters require medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also 38 C.F.R. § 3.159 (a)(1) (2008).

In summary, the evidence which has been received since the 
September 1995 rating decision does not raise the reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156 (2001).  The claim accordingly is not reopened and 
remains denied.

Withdrawn Claim

In April 2007, the Veteran submitted a substantive appeal 
indicating that he wished to appeal all issues listed in the 
December 2006 statement of the case.  This perfected his 
appeal as to his claim for entitlement to a compensable 
rating for erectile dysfunction.  At a December 2007 hearing 
before the Board, the Veteran indicated that he wished to 
withdraw his appeal as to this issue.

A substantive appeal may be withdrawn on the record at a 
hearing by the Veteran at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204(b).

As the Veteran withdrew his appeal as to the issue of 
entitlement to a compensable  rating for erectile 
dysfunction, there remain no allegations of error of fact or 
law for appellate consideration.  The Board therefore has no 
jurisdiction to review this issue.


ORDER

The reduction of the disability rating for the Veteran's 
service-connected residuals of a fracture of the left thumb 
from 10 percent to a noncompensable rating being improper, 
the 10 percent disability evaluation is restored, effective 
May 16, 2006.

A rating in excess of 30 percent for anxiety disorder is 
denied.

Service connection for left ear hearing loss is denied.

Service connection for right ear hearing loss is denied.

Service connection for tinnitus is granted.

As new and material evidence has not been presented, the 
application to reopen the claim of service connection for 
prostatitis is denied.

The appeal of the claim of entitlement to a compensable 
rating for erectile dysfunction is dismissed.


REMAND

The Veteran asserts that increased evaluations are warranted 
for his service-connected coronary artery disease and 
hypertension.  He testified at his December 2007 hearing that 
in March 2007 he received treatment at a VA emergency room 
for complaints of chest pain associated with his 
hypertension.  He also reported that he is constantly 
fatigued and that he can't due too much otherwise he 
experiences chest pain and shortness of breath.  As the 
Veteran has testified to a worsening in his conditions since 
his March and October 2006 VA examinations, he should be 
provided another VA examination to determine the present 
level of severity for his coronary artery disease and 
hypertension.  See VAOPGCPREC 11-95 (1995); see also Caffrey 
v. Brown, 6 Vet. App. 377 (1995).

The RO should obtain all outstanding VA medical treatment 
records prior to the VA examination.  The RO should take this 
opportunity to obtain treatment records from the VAMC in 
Montgomery, Alabama from 2007 to the present.

Also, the Board notes that in January 2009, the Veteran's 
representative submitted medical evidence pertaining to the 
Veteran's lumbar spine.  The representative did not submit a 
waiver of initial RO review with this evidence.  Pertinent 
evidence submitted by the appellant must be referred to the 
agency of original jurisdiction for review and preparation of 
a supplemental statement of the case (SSOC), unless this 
procedural right is waived in writing by the appellant.  38 
C.F.R. §§ 19.37, 20.1304. As the medical evidence is 
pertinent to the Veteran's petition to reopen a claim of 
entitlement to service connection for a low back disability 
and has not been considered by the RO, it must be considered 
on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all records of treatment from the 
VAMC in Montgomery, Alabama since 2007 to 
the present.

2.  Schedule the Veteran for a VA 
examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his service-
connected coronary artery disease and 
hypertension. The Veteran should be 
properly notified of the date, time, and 
place of the examination in writing. The 
claims file should be made available to 
and be reviewed by the examiner in 
conjunction with the examination.

(a) The examiner should describe all 
symptomatology due to the Veteran's 
service-connected hypertension and assess 
the predominant reading of the Veteran's 
diastolic blood pressure.

(b) The examiner should describe all 
symptomatology due to the Veteran's 
service-connected coronary artery disease. 
Specifically, the examiner should state 
the number of episodes of acute congestive 
heart failure in the past year and whether 
there is chronic congestive heart failure; 
the level of estimated metabolic 
equivalents (multiples of resting oxygen 
uptake) (METs); whether there is any 
dyspnea, fatigue, angina, dizziness, or 
syncope; and whether there is left 
ventricular dysfunction with an ejection 
fraction of 30 to 50 percent or less than 
30 percent.  Any indicated studies, 
including electrocardiogram (ECG) studies 
should be performed.

A complete rationale for all opinions 
expressed should be provided. 

3.  After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claims of 
entitlement to initial ratings in excess 
of 30 percent for coronary artery disease 
and in excess of 10 percent for 
hypertension and the petition to reopen 
the claim of entitlement to service 
connection for a low back disability based 
on the entirety of the evidence.  If the 
benefits sought on appeal are not granted 
to the appellant's satisfaction, he and 
his representative should be provided with 
a supplemental statement of the case. An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


